DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 19 is objected to because of the following informality:  claim 19 is indicated as “original” and is required to be corrected and indicated as “withdrawn.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the cleaning valve" in line 5.  There is insufficient antecedent basis for this limitation in the claim. It is suggested to amend the limitation to “the medical device.” Appropriate correction is required. 
Claim 1 also recites the limitation "the one or more indicators" in line 6.  There is insufficient antecedent basis for this limitation in the claim. It is suggested amend the limitation to “one or more indicators.” Appropriate correction is required. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6-18, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hernandez et al. (US 2021/0204797) hereinafter Hernandez. 
Regarding claim 1, Hernandez discloses a medical device (Fig. 1 cleaning adapter 20), comprising: 
a valve stem (Fig. 3 main stem 22); 
an interface member (see annotated Fig. 10) including a proximal end (Fig. 1 near reference number 62) having a proximal surface (Fig. 1 surface of button cap 62), a first connector portion (Fig. 5 projections 64), and a second connector portion (Fig. 1 boot 50) , the first connector portion (Fig. 5 projections 64) coupleable to the valve stem (Fig. 3 main stem 22) of the cleaning valve (Fig. 1 cleaning adapter 20); and 
a first indicator (see annotated Fig. 1, the opening 66 of the button cap 62 results in the button cap 62 having beveled edges and is in a circular shape) of the one or more indicators (Fig. 27 indicia 818)  comprising one or more raised surfaces on the proximal surface (Fig. 1 surface of button cap 62) of the interface member (Fig. 1 button cap 62).  

    PNG
    media_image1.png
    747
    562
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    523
    524
    media_image2.png
    Greyscale

	Regarding claim 2, Hernandez discloses wherein the one or more raised surfaces (Fig. 27 indicia 818) include numbers, symbols, geometric shapes, or combinations thereof ([0166] “…indicia 818 comprising text and/or a symbol that visually signals a warning to a user, as shown in FIG. 27.”)  
	Regarding claim 3, Hernandez discloses wherein the wherein the interface member (see annotated Fig. 10) comprises a spring portion (Fig. 1 resilient member 54 [0078] “…The resilient member can be a spring having a certain thickness and length. A resilient member can further include for example a plastic, rubber or other elastic member that maintains its original shape or position after being compressed.”).  
Regarding claim 6, Hernandez discloses wherein the second connector portion (Fig. 1 boot 50)  is disposed at a distal end of the interface member such that the second connector portion is unattached from the valve stem.  (Figs. 12 and 13 [0086] “It will be understood by one of ordinary skill in the art that at least a portion of the main stem is inserted into at least a portion of the air/water/cylinder of the endoscope. The button cap, resilient member, retainer ring (e.g., spring stanchion) and boot are adjacent to the air/water cylinder so that the user can control the flow of air and water by depressing or releasing the button cap of the cleaning adapter.”).
Regarding claim 7, Hernandez discloses wherein the second connector (Fig. 1 boot 50) portion is removably attachable to a valve well of an endoscope.  (Figs. 12 and 13 [0086] “It will be understood by one of ordinary skill in the art that at least a portion of the main stem is inserted into at least a portion of the air/water/cylinder of the endoscope. The button cap, resilient member, retainer ring (e.g., spring stanchion) and boot are adjacent to the air/water cylinder so that the user can control the flow of air and water by depressing or releasing the button cap of the cleaning adapter.”). 
Regarding claim 8, Hernandez discloses wherein in an attached configuration, the valve stem and the interface member are movable between a first configuration (when button cap is released) and a second configuration (when button cap is depressed) such that the valve stem is movable in a valve well (cylinder of endoscope) of an endoscope.   (Figs. 12 and 13 [0086] “It will be understood by one of ordinary skill in the art that at least a portion of the main stem is inserted into at least a portion of the air/water/cylinder of the endoscope. The button cap, resilient member, retainer ring (e.g., spring stanchion) and boot are adjacent to the air/water cylinder so that the user can control the flow of air and water by depressing or releasing the button cap of the cleaning adapter.”).
Regarding claim 9, Hernandez discloses further comprising one or more seals ( Fig. 3 plurality of sealing rings 51) disposed along the valve stem (Fig. 3 main stem 22).  
Regarding claim 10, Hernandez discloses wherein the first connector portion (Fig. 5 projections 64) of the interface member (see annotated Fig. 10) is configured to couple with the valve stem (Fig. 3 main stem 22) via an interference fit ([0082] “The button cap can include projections 64 and/or recesses 65 when the button cap is in a snap fitting or interference fitting engagement with the proximal end of the main stem.”).  
Regarding claim 11, Hernandez discloses wherein the proximal surface (Fig. 1 surface of button cap 62) and the one or more raised surfaces (Fig. 27 indicia 818) comprise different colors, textures, or materials, or combinations thereof ([0166] “…indicia 818 comprising text and/or a symbol that visually signals a warning to a user, as shown in FIG. 27.” The proximal surface of button cap 62 has an opening 66 which has beveled  interior edges and exterior edges to create a beveled texture.).  
Regarding claim 12, Hernandez discloses comprising a second indicator (Fig. 28 tag 800) that extends laterally (Fig. 28 shows a tapered portion 808 that extends laterally) from the interface member (see annotated Fig. 10).  
Regarding claim 13, Hernandez discloses wherein the second indicator (Fig. 28 tag 800) comprises a tag (Fig. 28 tag 800).  
Regarding claim 14, Hernandez discloses wherein the tag (Fig. 28 tag 800) is integrally attached (Fig. 28 and 29) to the interface member  (see annotated Fig. 10).   
	Regarding claim 15, Hernandez discloses wherein the tag  (see annotated Fig. 10)  is removably attachable ([0067]) to the interface member  (see annotated Fig. 10).  
Regarding claim 16, Hernandez discloses a cleaning valve (Fig. 1 cleaning adapter 20) for a medical device (Abstract, endoscope), comprising: a valve stem (Fig. 3 main stem 22) including a proximal end (Fig. 2 near reference number 24), a distal end (Fig. 2 near reference number 40), one or more orifices (Fig. 2 hole 28 and hole 30), and a lumen (Fig. channel 32) in fluid communication with the one or more orifices (Fig. 2 hole 28 and hole 30); a plurality of seals (Fig. 3  gasket 48 and plurality of sealing rings 51) positioned between the proximal (Fig. 2 near reference number 24) and distal ends (Fig. 2 near reference number 40) of the valve stem(Fig. 3 main stem 22), wherein at least one seal of the plurality of seals (Fig. 3 plurality of sealing rings 51) is overmolded  ([0105] “For example, the main stem can be molded and then the resilient member, retainer ring, gasket, seals, boot, plug and/or button cap can be overmolded on the main stem to make the assembled cleaning adapter.”) onto the valve stem (Fig. 3 main stem 22); an interface member (see annotated Fig. 10) coupled to the proximal end (Fig. 2 near reference number 24)of the valve stem (Fig. 3 main stem 22); and an indicator (Fig. 27 indicia 818) to differentiate the cleaning valve (Fig. 1 cleaning adapter 20) from a procedural valve (abstract).  

    PNG
    media_image1.png
    747
    562
    media_image1.png
    Greyscale

Regarding claim 17, Hernandez discloses wherein the at least one seal (Fig. 3 gasket 48 of plurality of sealing rings 51) surrounds a first orifice (Fig. 3 hole 28) of the one or more orifices (Fig. 3 hole 28 and hole 30) and the at least one seal plugs a second orifice of the one or more orifices. ([0063] “In some embodiments, the cleaning adapter comprises a rigid, cylindrical valve main stem with flexible over-molded seal features. The cleaning adapter is assembled with a boot, resilient member, such as a spring, and a button-head cap. The main stem includes a first through hole and a second through hole connected by an internal axial channel that serves as the fluid path through the cleaning adapter. In some embodiments, the internal axial channel extends through a distal end of the rigid main stem where it, for example, can be plugged by an over-molded flexible material, creating the end of the fluid path.”).
Regarding claim 18, Hernandez discloses wherein the distal end (Fig. 2 near reference number 40) of the valve stem (Fig. 3 main stem 22) comprises the second orifice (Fig. 3 hole 30). 
Regarding claim 20, Hernandez discloses wherein the indicator is removably inserted into an orifice of the valve stem and prevents insertion of the valve stem into a valve well when inserted into the orifice of the valve stem. ([0067] “In some embodiments, a tag is provided that can be assembled onto a cleaning adapter. The tag acts as a physical barrier to prevent use until the tag is torn off the cleaning adapter.”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 5 rejected under 35 U.S.C. 103 as being unpatentable over Hernandez in view of Arai et al. (US Pub No. US2006/0100485) hereinafter Arai.
Regarding claim 4, Hernandez fails to disclose wherein the spring portion of the interface member including an annular wall having a first portion, a second portion distal to the first portion, and a third portion distal to the second portion, and wherein a thickness of the annular wall is smaller at the second portion than at both of the first and third portion.
However Arai, in the same field of endeavor, teaches wherein the spring portion (Fig. 2 rubber cover 25) of the interface member (Fig. 2 input member 1) including an annular wall having a first portion (Fig. 2 top of rubber cover 25 near surface 25d), a second portion (Fig. 2 curved portion 25e) distal to the first portion (Fig. 2 top of rubber cover 25), and a third portion (Fig. 2 end 25b) distal to the second portion (Fig. 2 curved portion 25e), and wherein a thickness of the annular wall is smaller (Fig. 2 illustrates curved portion 25e is less thick than top of rubber cover 25 and end 25b) near  at the second portion (Fig. 2 curved portion 25e) than at both of the first (Fig. 2 top of rubber cover 25) and third portion (Fig. 2 end 25b).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Hernandez with the teachings of Arai and include wherein the spring portion of the interface member including an annular wall having a first portion, a second portion distal to the first portion, and a third portion distal to the second portion, and wherein a thickness of the annular wall is smaller at the second portion than at both of the first and third portion because the above configuration of the spring portion provides the benefit of a “dust-proof and waterproof structure” within the medical device [0071]. 
Regarding claim 5, Hernandez fails to disclose wherein in response to a force exerted on the proximal surface, the annular wall is expandable radially outward at the second portion.
However Arai, in the same field of endeavor teaches wherein in response to a force exerted on the proximal surface, the annular wall is expandable radially outward at the second portion ([0093] “…the rubber cover 25 is bent and is folded in accordance with the pressing-down operation of the operating button 3…” Fig. 8 also shows how the cover is pressed down by the finger of the operator created a downward force and the curved portion 25e gets folded and expands outward.).  




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN E MONAHAN whose telephone number is (571)272-7330. The examiner can normally be reached Monday - Friday, 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEGAN ELIZABETH MONAHAN/               Examiner, Art Unit 3795  

/MICHAEL J CAREY/               Supervisory Patent Examiner, Art Unit 3795